United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2470
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Jeremy Thomas Estes,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 3, 2011
                                 Filed: February 8, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      A jury found Jeremy Thomas Estes guilty of six counts of receiving child
pornography (Counts 1–6) and one count of possessing computer equipment
containing child pornography (Count 7), 18 U.S.C. § 2252(a)(2), (a)(4)(B), (b). At
sentencing, Estes stipulated that he had violated the terms of his supervised release
from a 2003 conviction. The District Court1 sentenced him within the advisory
Guidelines range to concurrent prison terms of 262 months on Counts 1–6, 240
months on Count 7, and 18 months on the supervised-release revocation; a life term

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
of supervised release; and a fine of $20,000. On appeal, Estes’s counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), in which she seeks to
withdraw, challenges the sentence as unreasonable, and—citing United States v.
Burkholder, 590 F.3d 1071 (9th Cir. 2010)—argues that the District Court erred in
allowing victim impact statements to be attached to the presentence report.

       We conclude that the District Court took into account all the relevant sentencing
factors, committed no procedural error, and imposed a substantively reasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(describing factors that demonstrate procedural error); United States v. Watson, 480
F.3d 1175, 1177 (8th Cir.) (explaining how a district court may abuse its discretion
so that it imposes an unreasonable sentence), cert. denied, 552 U.S. 927 (2007); see
also United States v. Barnett, 574 F.3d 600, 603–04 (8th Cir.) (holding that concurrent
240-month prison sentences for one count of receiving and one count of possessing
child pornography were not unreasonable), cert. denied, 130 S. Ct. 766 (2009).
Further, we are not persuaded that Burkholder requires detachment of victim
statements from the presentence report, see 590 F.3d at 1074–77, and we conclude
that the District Court’s decision on this issue was not erroneous.

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel
leave to withdraw, and we affirm the judgment of the District Court.
                       ______________________________




                                          -2-